NOTICE OF NON-RESPONSIVE AMENDMENT
This is a notice of non-responsive amendment addressing applicant’s response dated 13 June 2022.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3 are cancelled.
Claims 4-13 are pending.

Response to Amendment
The proposed reply filed on 13 June 2022, has not been entered because it is not properly signed.  Two inventors are listed: T. Liu and K. Liu.  On the response, only K. Liu’s signature is present.  See 37 CFR 1.4.  All inventors must sign the response for it to be proper.  
Further, applicant did not respond to the restriction requirement as required.  In the response applicant appeared to have cancelled all the claims, and no new claims are presented.  As previously noted, three separate inventions were claimed: one set of claims was directed to an air beam; one set of claims was derived to a method of calculation; and one set was directed to an air beam roof.  The restriction was set forth in the action dated 27 April 2022, which will not be repeated here for brevity.  These claims were written as three separate sets of claims.  Applicant appears to contend that these are three separate parts of the same invention.  While this may be so, each part is patentably distinct and is written as such, and such an argument does not negate patentably distinct inventions.  These sets of claims were written by applicant such that they do not overlap in scope, which resulted in the restriction requirement.  Applicant is to elect one (1) invention from inventions I, II and III as provided in the 27 April 2022, notice.  If applicant wishes to cancel the pending claims and rewrite new claims, that may be done; however, an election must be made regardless.  This was stated on page 5 of the 28 April 2022 action.  

The examiner will be available for a single interview to discuss this notice if required.  Applicant should note that ALL inventors MUST be present during the interview.  Further, the examiner encourages applicant to review the below link from www.uspto.gov which is directed to a claim construction presentation.  This presentation can provide some guidance as to claim construction.

https://www.uspto.gov/sites/default/files/documents/February%20Info%20Chat%20-%20Claim%20Drafting.pdf

Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055. The examiner can normally be reached M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649